Exhibit 10.2

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

U

1

2

2. AMENDMENT/MODIFICATION NO.

P00007

3. EFFECTIVE DATE

29-Sep-2020

4. REQUISITION/PURCHASE REQ. NO.

0010624278-0002

5. PROJECT NO.(If applicable)

6. ISSUED BY                                      CODE

W81XWH

7. ADMINISTERED BY (If other than item 6) CODE

W81XWH

 

USA MED RESEARCH ACQ ACTIVITY

820 CHANDLER ST

FORT DETRICK MD 21702-5014

 

 

 

USA MED RESEARCH ACQ ACTIVITY

820 CHANDLER ST

FORT DETRICK MD 21702-5014

8. NAME AND ADDRESS OF CONTRACT OR (No., Street, County, State and Zip Code)

CLEVELAND BIOLABS, INC.

CLEVELAND BIOLABS

73 HIGH ST STE 203A

BUFFALO NY 14203-1149

 

9A. AMENDMENT OF SOLICIT AT ION NO.

 

 

9B. DATED (SEE ITEM 11)

 

X

10A. MOD. OF CONTRACT/ORDER NO.

W81XWH-15-C-0101

 

10B. DATED (SEE ITEM 13)

CODE   3MWX2

FACILITY CODE

X 17-Aug-2015

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer                          ☐ is extended, 
            ☐ is not extended.

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning                       copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE P LACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12. ACCOUNT ING AND APPROPRIATION DAT A (If required)

See Schedule

13. T HIS ITEM AP PLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES T
HE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

A. T HIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

B. THE ABOVE NUMBERED CONTRACT /ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, et c.) SET FORT H
IN IT EM 14, PURSUANT T O T HE AUTHORITY OF FAR 43.103(B).

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INT O PURSUANT TO AUTHORITY OF:

 

X

D. OTHER (Specify type of modification and authority)

FAR 52.243-2 Changes Cost-Reimbursement

E. IMPORTANT : Contractor ☐ is not, ☒ is required to sign this document and
return 1 copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF sect ion headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number: pmartha205290

The purpose of this modification is to remove unliquidated obligation in the
amount of $604,262.49.

 

The period of performance is unchanged.

The funded amount is changed.

All other terms and conditions remain unchanged. See continuation page for
further detail.

 

 

 

 

 

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print )

 

Christopher Zosh/Vice President of Finance

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print )

WAYNE A. MEDINA / CONTRACTING OFFICER

TEL: 301-619-9204 EMAIL: wayne.a.medina2.civ@mail.mil

15B. CONTRACTOR/OFFEROR

 

/S/ CHRISTOPHER ZOSH

(Signature of person authorized to sign)

15C. DATE SIGNED

 

09/28/2020

16B. UNITED STATES OF AMERICA

 

BY /S/ WAYNE A. MEDINA

(Signature of Contracting Officer)

16C. DATE SIGNED

 

29-Sep-2020

EXCEPTION TO SF 30

APPROVED BY OIRM 11-84

30-105-04

STANDARD FORM 30 (Rev. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

 
 

--------------------------------------------------------------------------------

 

 

W81XWH-15-C-0101

P00007

Page 2 of 2

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

 

SECTION A - SOLICITATION/CONTRACT FORM

 

The total cost of this contract was decreased by $604,262.49 from $4,162,865.64
to $3,558,603.15.

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

 

 

CLIN 0001

The estimated/max cost has decreased by $245,905.72 from $2,715,809.20 to
$2,469,903.48.

The unit price amount has decreased by $245,905.72 from $3,299,215.00 to
$3,053,309.28.

The total cost of this line item has decreased by $245,905.72 from $3,299,215.00
to $3,053,309.28.

 

 

 

CLIN 0002

The estimated/max cost has decreased by $358,356.77 from $863,650.64 to
$505,293.87.

The unit price amount has decreased by $358,356.77 from $863,650.64 to
$505,293.87.

The total cost of this line item has decreased by $358,356.77 from $863,650.64
to $505,293.87.

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
decreased by $604,262.49 from $4,162,865.64 to $3,558,603.15.

 

CLIN 0001:

 

AA: 09720142015013000018310443439410 R.0012069.1.1 6100.9000021001 A7444 (CIN
GFEBS001062427800003) was decreased by $245,905.72 from $3,299,215.00 to
$3,053,309.28

 

CLIN 0002:

 

AB: 09720142015013000018310444441410 R.0012070.1 6100.9000021001 A7444 (CIN
GFEBS001062427800004) was decreased by $358,356.77 from $863,650.64 to
$505,293.87

 

(End of Summary of Changes)

 

 